Title: To Benjamin Franklin from Mancet & Cie. and Other Offerers of Goods and Schemes, 3 March 1780
From: Mancet & Cie.
To: Franklin, Benjamin


A number of people had concrete goods to offer the Americans and some others hoped Franklin would collaborate with or promote their pet project or plan for the new republican states.
The Brest shipowners Mancet & Cie., whose letter is published below, want permission to give Franklin’s name to their new privateer.
Also in the maritime line comes a project on May 6. Eager for revenge on the British for the bad treatment suffered at their hands, Alexandre Morisse submits his plan for the building and outfitting of a privateer to be named La Jeune Dunkerquoise, for which he asks Franklin’s sponsorship. The printed enclosure specifies that instead of equipping this ship the European way with a dozen cannon and three-pound balls, the American system will be adopted: five cannons with six-pound balls and five guns throwing one-pound stone projectiles. Such an arrangement will give attacking power to both sides of the ship and completely hide the sixty-member crew, of which Morisse will be the captain.
Writing from Paris on June 19, the firm of Chrestien & Cie. relates that they have been approached by the deputy of “Machachuset,” who is desirous to procure ninety pieces of cloth from their manufactory in Sedan. Eager as they are to oblige and create ties with Massachusetts, Chrestien would appreciate a conference with the worthy representative of the United States in whom he has the utmost confidence.
The large cloth manufacturing firm of Coulougnac & Cie. (XXXI, 289n) informs Franklin on May 15 that they are now at the head of a consortium of twenty textile-producing firms created solely to facilitate reciprocal commercial dealings between France and North America. Their two main seats, in Lyon (where their letter comes from) and Nantes are ready to handle all the orders that Congress or the States may place either for war purposes or private needs. Payment can be made through accepted drafts on Paris or by exchange for tobacco, indigo, rice, or furs. The goods will be delivered within six months and are guaranteed to be of the best quality. They beg to be recommended to Congress and for their offer to be publicized through the newspapers. Their house in Nantes will easily sell all the goods sent from America. Thanks to their immense resources, they feel able to fulfill governmental wishes on both sides of the ocean.
A Paris wigmaker by the name of Chaumont encloses a printed circular advertising his product on June 14: a naturally curled hairpiece that truly mimics real hair and is held in place by a special pomade that comes in two-ounce sticks. The wigmaker’s innovations have received the approval of the Royal Academy of Sciences.
Writing on May 21 to “Monseigneur de Francklin” from Dieuze in Lorraine, Collignon, a lawyer, member of the academies of sciences of Naples, Munich, Lisbon, and others, announces that the book he has written on clearing uncultivated land has been extremely well received all over Europe. He is now submitting it to Franklin’s “profondes lumieres.” He is also sending a package made up of several copies meant for Congress since he is convinced that the topic of his work will be of the greatest use to the Americans. Please forward it as early as possible.
A rather grandiose scheme—a poem made up of eight cantos of four hundred verses each—is announced by the abbé de Boisrenard, writing on May 5 from Lorges, near Beaugency on the Loire. His enthusiasm for America sustains him but he needs Franklin’s help to settle a few historical points. Who were the first men to conceive the notion of independence? Which American and British generals fought in Lexington and where is Lexington, which he cannot find on a map? Where exactly did General Gates capture Burgoyne? Where was General Lee made a prisoner? Did General Montgomery leave a son? The castle of the Montgomerys still stands and should be bought for that child if he exists.
Still in the literary line, an anonymous correspondent addresses Franklin on April 19. In his enthusiasm for the cause of Franklin’s “compatriottes devenus nos frères,” he has written a memoir “Pour la Gloire du Roy, l’avantage et Lhonneur de ma Patrie,” but he fears that the copies he is sending to Maurepas, Montbarey, and Sartine will never reach those ministers’ eyes—the reason being that his ideas are not expressed in a stylish way. He hopes that Franklin, focusing on the memoir’s substance, will manage to get it published. Seeing it in full or in part, in the Mercure de France, would delight the author.
Equally eager to see his musings appear in the Mercure de France is Talamuth (a pen name?), who fulminates against General Benjamin Lincoln. In an undated letter, he accuses the general of having been corrupted by gold and marvels that a man as enlightened as Franklin should not have foreseen his treason. A lawyer prone to Delphic style and prophetic pronouncements, Talamuth predicts America’s early enslavement unless his counsel, inspired by Reason, is heeded. Only after Franklin gets his “petite dissertation” published in the Mercure de France will he reveal the secret to which he alone possesses the key.
Two Germans, both using Gothic script, have elaborate financial plans for the United States.
Bühring, who writes from Berlin on March 3, wants to be paid for his idea. For the sum of twenty thousand pounds sterling or a piece of land of equivalent value in America where he could settle with his family, he will reveal the plan he conceived to raise money for the United States, money on which no interest will have to be paid. What he has in mind is paper money he would put in circulation; but instead of falling below its value, as the current paper money is doing, his would be equal to real money, or almost. One condition, though: he has to be present to carry out the plan, for the slightest mistake could be very harmful. If the plan fails he asks no compensation.
The other German scheme, presented by Reyhermann, originates on April 7 in Apold, Saxe-Weimar. It describes the alchemistic discovery of a never-ceasing source of gold. This discovery will allow the government to provide, at no expense, for pensioners and widows. The author claims to have sent his manuscript and printed dedications one and a half years ago; they must either have been received or purloined by his enemies. He asks for 6 or 10 Louis d’or in order to pursue his work. In addition to this, there is an undated printed sheet soliciting subscriptions for the publishing of the project.
A man who does not give the slightest inkling of his purpose but merely tells Franklin “que j’ai quelque chose a vous communiquer de tres interessant et tres satisfézant pour vous” is the chevalier de Vosmon who writes from Paris on April 26. He asks very politely for an appointment. Franklin endorsed the note the following day and indicated “That I shall be at home on Wednesday morning, ready to receive him, if he thinks proper then to call upon me.” But there must have been some mixup, for the endorsement continues on May 4: “Wrote again appointing saturday the 6th at 11 or to call on him about 1 the same day.” This May 4 letter is missing but undoubtedly written in response to a May 2 letter from Vosmon renewing his request for an appointment. An undated letter by an unnamed third party reminds Franklin that Vosmon wrote a week earlier and gives his address.
Finally, inventions. A Parisian by the name of de Servandony, writing on March 29, has designed a contraption that allows a battery of canons to be raised twenty to thirty feet above the ground or the sea without much difficulty or expense. He will be glad to present a model of it any time at Franklin’s convenience.
Another bellicose machine is proposed from London, in shakily spelled English, on May 30. The “Ingenious Ingineer” who thought up the deadly systems described therein is called John Cross but the people who recommend him (possibly Cross himself?) simply sign themselves “Your ould Friends in Broadstreet” —Broad Street being where William Hewson and his wife Polly lived.
These recommendations endorse Cross’s invention, meant to preserve their country from a naval descent, and assert it has been tested and found to work. Still, they admit, it did not win the approval of General Williamson, was considered too cruel by Sir Charles Frederick, and was not even studied by General Conway. But Franklin well knows the narrow-mindedness of English placemen who value recommendations over merit. Two broadsides are enclosed, one for his own inspection, the other for the King of France. They both are still among his papers, leading one to believe that Louis XVI did not receive his copy. The ten grimly prophetic engines of death enumerated by the author consist mostly of mines to be positioned in various ways in the sea or within the earth, to be exploded either from contact or at a distance. He also devised a moving battery drawn by horses for the protection of fifty men against a whole army, and a cannon secured in such a way that the greatest enemy force cannot dislodge it.
 
Monsieur,
Brest Le 3 mars 1780.
Le desir dont nous Sommes animés de partager les Succès et les travaux de tant de Braves Marins qui Se distinguent Contre Nos Ennemis Par les plus Beaux traits de courage et d’intrepidité, nous Engage a recourir à votre Excellence Pour la Supplier d’être favorable à L’armement d’un Corsaire de 22 Canons que nous nous Disposons a mettre en Course contre les Ennemis communs de la france et des états unis de L’amérique.
Nous osons Donc Recourir à votre Excellence pour lui demander la faveur de faire porter à Cette Corvette le Pavillon Américain, et de nous accorder des lettres de marque qui en Secondant nos vues, nous mettent à même de Remplir nos projets. Votre Excellence ajoutera a notre reconnoissance Si elle nous permet de Donner a ce Corsaire le nom de franklin. Ce Nom aussi Cheri que Respecté parmi le peuple Republicain dont vous êtes le representant, n’est pas moins En vénération Chez tous les français qui Savent rendre hommage aux vertus et aux talents qui vous caracterisent. Nous Sommes avec Respect, Monsieur, De Votre Excellence Les très humbles et Très obéissants Serviteurs
Mancet ET Compe.armateurs à Brest
 
Notation: Mancet & Compe. le 3 mars. 1780. à Brest.
